                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,                         )                    8:19CV207
                                             )
                   Plaintiff,                )
                                             )                  CORRECTED
     v.                                      )                    ORDER
                                             )
OMAHA POLICE DEPARTMENT, et al.,             )
                                             )
                   Defendants.               )
                                             )


     IT IS ORDERED that the clerk of the court shall:

     1.     Refile the Complaint in this case (filing 1) as an Amended Complaint in Case No.
            8:18cv556, Recca v. Omaha Police Dept., et al.

     2.     Refile the Restricted Supplement in this case (filing 2) as a Restricted Supplement
            in Case No. 8:18cv556, Recca v. Omaha Police Dept., et al.

     3.     Strike the previous order (filing 5).

     4.     Close this case for statistical purposes.

     DATED this 10th day of May, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
